                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LAMONT DEJUAN HIGGS,                              )
              Petitioner,                         )
vs.                                               )   No. 3:18-CV-2537-M
                                                  )
WARDEN WILSON,                                    )
             Respondent.                          )

       ORDER ACCEPTING AMENDED FINDINGS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the objections to the Amended Findings, Conclusions, and Recommendation

of the United States Magistrate Judge and conducting a de novo review of those parts of the Findings

and Conclusions to which objections have been made, I am of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.

       For the reasons stated in the Amended Findings, Conclusions, and Recommendation of the

United States Magistrate Judge, the petition for habeas corpus filed under 28 U.S.C. § 2241 is

DENIED with prejudice.

       A certificate of appealability (COA) is not required to appeal in a case under 28 U.S.C.

§ 2241. See Montano v. Texas, 867 F.3d 540, 547 n.8 (5th Cir. 2017). If the petitioner files a notice

of appeal, he must pay the $505.00 appellate filing fee or submit a motion to proceed in forma

pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 26th day of November, 2018.


                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
